THE COURT.
This petitioner was admitted to practice law in this state by an order made and entered by the District Court of Appeal in and for the Second District on June 14, 1926. Subsequently he was convicted of a felony involving moral turpitude and placed on probation. This court thereafter, on October 18, 1927, made and entered an order that pending the termination of probation he be suspended as an attorney and counselor at law until the further order of the court. (202 Cal. 289 [260 P. 294].) *Page 540 
He has now made an application that such order of suspension be revoked, and that he be reinstated as an attorney and counselor at law.
[1] When the application came on to be heard in open court counsel for The State Bar directed the attention of the court to the fact that since the filing of the application for reinstatement the order admitting Jacobsen to practice law has been set aside and his license revoked by the court which admitted him to practice. (In re Jacobsen, 105 Cal. App. 236
[287 P. 131].) The petitioner being no longer an attorney, his application presents only a moot question, and it is therefore dismissed.